463 So.2d 593 (1985)
STATE of Louisiana
v.
Walter E. JOHNSON, Jr.
No. 84-K-2047.
Supreme Court of Louisiana.
February 4, 1985.
Denied. Because the defendant was ultimately convicted of the extraneous offense, the error of the Court of Appeal was harmless. Nevertheless Arceneaux v. Domingue does not relate to any standard of review in a criminal case. The Court of Appeal should never affirm a ruling of the district court in criminal cases merely because it is not "clearly wrong."
DENNIS, J., would grant the writ.
LEMMON, J., votes to grant to determine (1) whether intent to commit a theft or other felony inside the residence was a true issue in the charged offense (since the defendant was standing over the bed of the 14-year old child with a knife in his hand) and (2) whether the evidence of the extraneous crime was so probative on the issue of intent as to outweigh its prejudicial effect.